Citation Nr: 0402992	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection from an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The appellant had active service from April 1975 to April 
1978 and January 1979 to June 1981.  

Historically, by a September 1991 rating decision (and 
confirmed by a September 1992 rating decision), service 
connection was denied for an acquired psychiatric disability, 
to include post-traumatic stress disorder.  After appellant 
expressed disagreement with those rating decisions and an 
August 1993 Statement of the Case was issued her, she did not 
file a timely Substantive Appeal therewith.  That September 
1991 rating decision (as confirmed in a September 1992 rating 
decision) represents the last final decision with regards to 
the service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  It is noted that earlier, service 
connection for a personality disorder had been denied.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen the 
service connection claim for an acquired psychiatric 
disability, to include post-traumatic stress disorder.

This case was remanded in March 2003 to provide the veteran a 
requested videoconference Board hearing.  In writing in 
December 2003, the veteran withdrew her request for a 
videoconference hearing.  


FINDINGS OF FACT

1.  A September 1991 rating decision determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for an acquired psychiatric disability 
including PTSD on the basis of personal assault.  She had 
also given a history of handling body parts in Vietnam.  It 
was factually determined that she had served in Vietnam.  
After appellant was provided timely notification of that 
rating decision, she did not file a timely substantive appeal 
therewith.

2.  Additional evidence submitted subsequent to said 
unappealed September 1991 rating decision, which denied 
reopening of a service connection claim for an acquired 
psychiatric disability including PTSD on the basis of 
personal assault when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed September 1991 
rating decision, which denied reopening of a service 
connection claim for an acquired psychiatric disability 
including PTSD on the basis of a personal assault, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2001-2003); Manio v. Derwinski, 1 Vet. App. 140 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim was filed subsequent to the 
enactment of the VCAA, however adequate preadjudication 
notice was not provided.  The Court decision did not contain 
a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2002 Statement of the Case (SOC), the August 2001 rating 
decision, and associated correspondence issued since the 
appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim, in the SOC issued in 
October 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the August 2001 rating decision 
and October 2002 SOC.  It thus appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims folder, and that 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the August 2001 rating decision informed 
the appellant of the types of evidence, which would be 
necessary to substantiate her claim.  The evidence of record 
was duly considered by the RO when it issued the October 2002 
SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

The evidence, which was of record prior to the September 1991 
rating decision wherein the RO denied reopening the service 
connection claim of PTSD on the basis of a personal assault, 
is reported in pertinent part below.

A review of the veteran's service medical records show that 
in October 1980 she was seen for weight loss of fifteen 
pounds with six months associated with emesis and nausea.  
She stated that a physician told her that she was on the 
verge of a nervous breakdown.  In February 1981, she was 
hospitalized and diagnosed with adjustment disorder with 
depressed mood with suicidal ideations.  The veteran's chief 
complaint upon hospitalization was that she felt really 
depressed.  She reported that her problems began with a 
traumatic experience in 1976 during her first enlistment when 
she claimed her first senior noncommissioned officer raped 
her resulting in her electing to have an abortion at 
Portsmouth Naval Hospital in 1976.  In April 1981, the 
veteran was seen and treated for an inability to keep 
anything on her stomach.  She gave a history of 
hospitalization two weeks prior due to nervous breakdown.  
She was seen again in April 1981 with complaints of insomnia, 
nausea, and depressed mood all the time.  She reported a 
constant desire to cry.  The impression was reactive 
depression.  On another occasion in April 1981, the veteran 
was noted to be experiencing situational depression.  The 
prescribed medication appeared to be ineffective.  In May 
1981, the veteran was hospitalized after a two-week 
evaluation in Germany with a transfer diagnosis of "post 
traumatic syndrome".  It was noted that this was the second 
psychiatric hospitalization.  The first one was from February 
18, 1981 to April 8, 1981.  The veteran attributed her 
illness to an immediate dislike of her duty in Germany with 
continued complaints of sexual harassment, particularly from 
black individuals in her unit.  The final diagnoses were 
adjustment disorder, with mixed emotional features and mixed 
personality disorder.  It was recommended that the veteran be 
administratively separated from the military under the 
provisions of Chapter 13 or other administrative action as 
deemed appropriate by command.  The May 1981 separation 
examination showed a diagnosis of an adjustment disorder, 
mixed personality disorder.  

VA treatment records dated in April 1982 show that the 
veteran underwent a psychological evaluation.  It was noted 
that she requested the evaluation for supportive evidence for 
re-enlistment.  The evaluation revealed that she appeared to 
function in the low-normal range of intelligence; appeared to 
be able to perceive reality as most others do, with no 
evidence of thought disorder; and a number of stressors 
combined that could lead to hospitalization: an impending 
divorce; difficulties at work in dealing with co-workers; 
investigation of possible sexual harassment, which she did 
not feel vindicated; and orders to Germany, which would 
preclude her from resolving marital difficulties.  

VA treatment records dated from September 1990 to February 
1992 show that the veteran was seen and treated for 
depression, dysthymic disorder, phobic reaction, and PTSD.  
In September 1990, the veteran requested to see a 
psychologist or psychiatrist due to psychological symptoms.  
In November 1990, she complained of adverse effects to 
working conditions.  She had panic attacks to certain 
settings.  The evaluation revealed that she could not work in 
closed places where there were no windows or at the center of 
the building.  The assessment was PTSD related to service-
connected trauma.  She had an acute anxiety-depressive 
reaction in July 1991, which resulted in a suicide attempt.  
She was seen in August 1991 due to complaints of nervous 
condition and PTSD.  The diagnoses were major depression and 
borderline personality.  

VA hospitalization report dated in November 1990 shows that 
the veteran presented with the chief complaint, "I am in 
deep depression and I was going to kill myself."  The 
diagnosis was major affective disorder, depression with 
suicidal ideation.  

VA hospitalization reports dated in April 1991 show that the 
veteran was hospitalized from approximately fourteen days.  
Upon admission, she stated, " I am here to get help."  The 
history of her illness revealed a long and traumatic life 
that began in early childhood.  She indicated that she was 
physically abused by her father and molested at the age of 8 
by an uncle.  She reported two dysfunctional marriages that 
included physical as well as sexual abuse.  She suffered 
several rapes, in 1981 on an Air Force Base in Germany and 
another at a VA hospital where she worked as a sterilization 
technician.  She also had a traumatic experience when she 
worked in Vietnam in graves registration, and had to load 
body parts into body bags.  The diagnoses were major 
depression, recurrent; PTSD of delayed onset; and hypnotic 
dependence, in remission.  

In rating decisions issued in September 1992, the RO 
considered the evidence below, and confirmed and continued 
the September 1991 rating decision.  It was noted that she 
had never been in Vietnam.

Private medical records dated in January 1992 show that the 
veteran underwent evaluation and treatment for the following 
problems: (1) reexperiencing of the trauma of identifying 
body parts and stuffing body bags in Vietnam, (2) avoidance 
of trauma-associated stimuli or numbing, (3) persistent 
symptoms of increased arousal, and (4) depression.  The 
diagnoses were PTSD due to Vietnam trauma, severe and major 
depression, moderately severity.  

Private medical records dated in June 1992 show that the 
veteran presented with flashbacks of Vietnam, sleep 
disturbances, low appetite with weight loss, low energy, 
crying, suicidal gestures, and ideation.  These symptoms 
increased after a reported rape at work in 1990.  The 
diagnoses were major depression, recurrent and PTSD of 
delayed onset.  

In an August 1992 VA statement, J.L., M.D., reported that he 
had treated the veteran for sometime.  She suffered from 
depression and suicidal ideation.  Her history revealed that 
she had been sexually abused at the age of eight.  She was 
raped in the Army, which left her pregnant and subsequent 
abortion.  She was again raped during service by three black 
men.  She tried to commit suicide by overdosing.  The 
diagnosis was major depression, recurrent.  

In an August 1992 physician's statement in connection with 
disability retirement under the federal employee's retirement 
system, L.D., M.D. noted that a traumatic stressor of extreme 
degree occurred during the Vietnam War when the veteran was 
assigned to sorting, tagging, and bagging of body part of 
soldiers killed in action.  The diagnosis was PTSD, delayed 
type, severe, combat-related and major depression, recurrent.  

Evidence submitted since the September 1991 rating decision 
wherein the RO denied reopening the service claim of PTSD on 
the basis of a personal assault is reported below.

In an August 2001 stressor statement, the veteran reported 
that in 1976, while stationed at Fort Eustis, she was rape by 
a noncommissioned officer.  She became pregnant and had an 
abortion.  

In statements dated in 2002 from the veteran, she indicated 
that she was normal when she entered the military, however 
upon separation she was not normal.  She stated that she is 
not a physician and cannot prove that she has PTSD.  

II.  Legal Analysis

In September 1991, the RO denied the reopening of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability including PTSD on the basis 
of personal assault.  Because the veteran did not express 
written disagreement with that rating decision within one 
year of receiving notification, the Board finds that the 
September 1991 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

As noted above, the RO denied the reopening of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability including PTSD on the basis of 
personal assault in September 1991.  That decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 
9 Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for PTSD 
on the basis of personal assault.  

Since the September 1991 rating decision, the veteran has 
submitted personal statements in support of her claim, which 
include a stressor statement.

The contentions provided by the veteran to the effect that 
she was raped during active service with resultant PTSD 
merely restate evidence and assertions already considered by 
the RO when it issued its September 1991 decision, and hence 
does not constitute either new or material evidence.  See 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000), in 
which the Court held that, according to the plain language of 
38 U.S.C.A. § 5108, evidence that is merely cumulative of 
other evidence in the record cannot be new and material, even 
if that evidence had not been previously presented to the 
Board.  

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefore.  The Board notes 
that, generally speaking, laypersons are not competent to 
offer evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492.494 (1992) (holding that a witness 
must be professionally competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Clearly, for the foregoing reasons, the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

Accordingly, as the veteran has not presented new and 
material evidence to reopen her previously denied claim of 
entitlement to service connection for PTSD on the basis of 
personal assault, the claim may not be reopened.  As the 
claim is not reopened, additional development is not 
indicated.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability including PTSD, that claim is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



